DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 07/25/2022.
In the application claims 16-20 are pending. Claims 1-15 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is claiming, “calculate a difference between the movement amount at the time of detection and the reference movement amount, and calculate a position of the article RFID tag with respect to the reference position based on the calculated difference.” Therefore, claim 15 is claiming to calculate a position of the article RFID tag with respect to the reference position based on the differences of two parameters. First claimed parameter is “the movement amount at the time of detection” and the second parameter is “the reference movement amount.” However, both of the parameter are related to the RFID reader. First parameter, “the movement amount” was previously disclosed in claim 15 as the movement of the reader, “RFID reader configured to acquire … movement amount information about a movement amount of the RFID reader”.  The second parameter, “reference movement amount” was previously disclosed in claim 15 as the cumulative movement of the reader, “an electronic circuit configured to store …. the cumulative movement amount of the RFID reader.” There is no information from the article RFID tag in the claimed parameters that would allow the reader to determine the position of the article RFID tag. Examiner has no educated guess as to the invention applicant regards as their invention by claiming to determine the “position of the article RFID tag with respect to the reference position based on the calculated difference” of two movement parameters of the reader and no parameters whatsoever received from the of the article RFID tag. For the propose of Examination, in view of the specification, it is Examiner’s position that “the information terminal 10 calculates a difference between the detection clock time movement amount of the RFID tag 40a acquired in step S1603 and the current movement amount acquired in step S1604. This enables calculating coordinates of the RFID tag 40a in a planar space centering on the current position of the RFID reader 100.” See ¶ 0062 of the PG Pub. An incomplete response to this rejection will result in possible 35 USC 112 (a), enablement, rejections in the subsequent Office action.
Claims 16-20 are rejected by the virtue of their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raynesford (US 2016/0370454 A1); hereinafter, Rayn, and further in view of Seth (US 2019/0069264 A1).
Consider claim 16, a system comprising; 
an article radio-frequency identification (RFID) tag (i.e. RFID inventory tags 112) coupled to an article  (110) disposed within a space (128), (Rayn teaches, “performing operations by the RFID reader to read a plurality of RFID inventory tags one or more times” See ¶ 0006, “The present disclosure concerns systems and methods for locating objects or items (e.g., RFID inventory tags) within a facility.” See ¶ 0022. “a plurality of RFID inventory tags (e.g., RFID inventory tags 1121, . . . , 112N, 1181, . . . , 118N of FIG. 1) attached to a plurality of objects (e.g., objects 1101, . . . , 110N, 1161, . . . , 116N of FIG. 1) within a facility” See ¶ 0088); 
a position RFID tag (106) which is fixed and set at a predetermined position (i.e. RFID locator tags' known locations) to indicate a reference position in the space  (128), (Rayn teaches, “The RFID locator tags define a fixed reference system in a facility for determining locations of RFID inventory tags in a facility. Accordingly, the RFID locator tags are strategically located at fixed locations within the facility. For example, the RFID locator tags can be placed on each end of display equipment (e.g., a shelf).” See ¶ 0023.  Rayn teaches, “a plurality of RFID locator tags (e.g., RFID locator tags 1061, . . . , 106X of FIG. 1) are placed around a facility (e.g., RSF 128 of FIG. 1). Information is stored specifying the RFID locator tags' known locations. The information is stored in a data store (e.g., data store 126 of FIG. 1 and/or memory 204 of FIG. 2) internal to an RFID handheld reader (e.g., handheld reader 120 of FIG. 1 or 200 of FIG. 2) and/or external to the handheld reader.” See ¶ 0086); 
a database (126/204) configured to store identification information (i.e. the unique tag identifiers See ¶ 0089) of the position RFID tag (106) as reference identification information and store position information (i.e. unique location identifiers, See ¶ 0089) of the position RFID tag as reference position information, (Rayn teaches, “Information is stored specifying the RFID locator tags' known locations. The information is stored in a data store (e.g., data store 126 of FIG. 1 and/or memory 204 of FIG. 2) internal to an RFID handheld reader (e.g., handheld reader 120 of FIG. 1 or 200 of FIG. 2) and/or external to the handheld reader.” See ¶ 0086); 
an RFID reader (120/200) configured to acquire the identification information (i.e. the unique tag identifiers See ¶ 0089) about the article RFID tag (112) and the identification information (the inertial reference measurement data, timestamps and RSSIs) about the position RFID tag (118), (Rayn teaches, “the RFID signals received from the RFID inventory tags are processed to obtain unique tag identifiers therefrom. Similarly, the RFID signals received from the RFID locator tags are processed to obtain unique location identifiers therefrom.” See ¶ 0089) and movement amount information about a movement amount of the RFID reader (120/200), “position and location of the handheld reader and AHRD device (e.g., AHRD device 280 of FIG. 2) are derived using inertial” See ¶ 0053. Rayn teaches, “step 608 is performed in which an AHR device (e.g., an AHR device 150 of FIG. 1 or 280 of FIG. 2) generates inertial reference measurement data. The inertial reference measurement data is useful for determining the handheld reader's orientation, position, and/or location at a plurality of RFID tag read times. The inertial reference measurement data is also useful in determining a path through the facility.” See ¶ 0087).

 and an electronic circuit  (280) configured to store, as a reference movement amount, (i.e. reader’s position/location) a cumulative movement amount of the RFID reader (120/200) until the RFID reader reads the position (i.e. fixed 106 tag’s location)  RFID tag (106) in a case where the identification information received by the RFID reader from the position RFID tag (106) matches the reference identification information stored in the database, (Rayn teaches, “AHR device provides an inertial reference means for determining orientation and position of a handheld reader's antenna in a three dimensional space” See ¶ 0025. Rayn teaches, “[t]he SCP converts raw data into a database of positions and locations associated with each RFID inventory tag read by the handheld reader.” See ¶ 0023. Rayn teaches, “position and location of the handheld reader and AHRD device (e.g., AHRD device 280 of FIG. 2) are derived using inertial navigation and known locations of RFID locator tags read by the handheld reader.” See ¶ 0053.)

acquire, as a movement amount at a time of detection, a movement amount obtained at a time of reading the identification information about the article RFID tag (112) by the RFID reader (120/200), and calculate a position of the article RFID tag with respect to the reference position, (Rayn teaches, “[t]he angle 406 of the cone 400 is defined in inverse proportion to the RSSI recorded for the RFID inventory tag at that read with possible modification by the RFID reader antenna directional gain and/or tag directional sensitivity. Angle 406 is smaller when the RSSI is high, and larger when the RSSI is low. RSSI is affected by several factors: distance between the RFID reader and the tag; RFID reader transmit power; and orientation of the tag to the RFID reader antenna.” See ¶ 0055. Rayn teaches, “[t]o use a physical model (these are virtual mappings of RFID inventory tag read parameters into a physical model), the following is implemented. Each observation of an RFID inventory tag is modeled as a body having the position and orientation of the handheld reader's antenna at the time of the read in the reference frame… RFID locator tags have a known position and have additional constraints in that they are fixed within the reference frame” See ¶ 0064- 0066. Rayn teaches, “Steps 614-616 involve: generating timestamps for each of the RFID tag reads performed in step 612; and determining RSSIs for the signals received from the RFID locator tags and/or RFID inventory tags.” See ¶ 0088. Rayn teaches, “initial estimates are determined for the handheld reader's position, location and/or orientation within a three dimensional space at each of a plurality of RFID inventory tag read times.” See ¶ 0090). 

Rayan does not explicitly state, calculate a difference between the movement amount at the time of detection and the reference movement amount, and calculate a position of the article RFID tag with respect to the reference position based on the calculated difference, nonetheless, in an analogous art, Seth teaches, “apparatuses for determining locations of wireless sensor nodes in a network architecture… . system includes first and second wireless nodes each having a wireless device with one or more processing units and RF circuitry for transmitting and receiving communications in the wireless network architecture. The system also includes a wireless node having an unknown location… [t]he first wireless node transmits a communication to the second wireless node and the wireless node having an unknown location, receives a communication with an acknowledge packet from the wireless node, and determines time difference of arrival information between the first and second wireless nodes.” See ¶ 0005. Seth teaches,  “a multilateration algorithm is performed to determine a location of a wireless node having an unknown location using time difference of arrival information for a plurality of nodes.” See ¶ 0034. Seth teaches, “FIG. 6 illustrates a method for determining location estimation of nodes using time difference of arrival techniques in accordance with one embodiment.” See ¶ 0063. Seth teaches, “one or more processing units of the first wireless node are configured to execute instructions to transmit a communication to the second wireless node and the wireless node with the unknown location, to receive a communication with an acknowledgement packet from the wireless node, and to determine time difference of arrival information between the first and second wireless nodes.” See ¶ 0091.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Rayn calculate a difference between the location of first node (i.e. Rayn’s reader) at the time of detection and the reference movement amount (by subtracting the time it takes for the signal is received from the article tag), and calculate a position of the article RFID tag with respect to the position of the reader; thereby using time differences in the signals to determine the unknown location of the article RFID tag. Therefore, “preserve the energy benefits of a tree network while allowing localization” of the RFID tags as suggested by Set ¶ 0033.

Consider claim 17, the system according to claim 16, further comprising: a display (216) configured to display the calculated position of the article RFID tag. (Rayn teaches, “the output devices 216 include a display on which graphics are displayed directing the user to a location that needs better scanning or to a location where a specific item is located.” See ¶ 0045.

Consider claim 20, the system according to claim 17, wherein the RFID reader includes a sensor configured to calculate the movement amount, (Rayn teaches, “AHR device 280 includes one or more quantizing sensors 282 of phenomenon such as magnetic field, acceleration and rotation. The AHR device 280 is configured to process the sensor data so as to obtain a position and orientation within a frame of reference.” See ¶ 0043).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2016/0370454 A1) and further in view of Seth (US 2019/0069264 A1), and further in view of Inoko (US 2020/0296684 A1).
Consider claim 18, the system according to claim 17, wherein the electronic circuit  (210) causes the display (216) to display a stored map, (Rayn teaches, “the output devices 216 include a display on which graphics are displayed directing the user to a location that needs better scanning or to a location where a specific item is located. Also, maps may be presented to the user via the display. The maps may include a three dimensional map showing the estimated positions of the RFID inventory tags within a virtual facility, and/or a heat map overlaid on an image inventory space showing the uncertainty of RFID inventory tag positions.” See ¶ 0045), and an article image associated with the article RFID tag, in an analogous art, Inoko teaches, “a mobile terminal specifies a position of a host terminal on the basis of wireless signals emitted from a plurality of base stations, receives information pertaining to distances between the base stations and the wireless tag from the base stations to specify a position of this wireless tag, and these can obtain a positional relationship between the host terminal and the wireless tag.” See ¶ 0007. “in the tag table, taking the tag ID as a key item, information, such as the ID information unique to the object to which the wireless tag 10 is mounted, and a type, a name, an age, and an icon image of the object, is stored. Thus, when the terminal device 30 can receive the tag ID from the wireless tag 10 and the base station 20, the terminal device 30 reads various information associated with this tag ID from the tag table to ensure specifying the object to which this wireless tag 10 is mounted.” See ¶ 0035.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Rayn and Seth and allow a mobile terminal device to read the information of the RFID tag and display to the image/icon of the object or the animal the tag is attached to in an effort to allow the end-user quickly  know whether or not the user is reading the tag they desired to find, See ¶ 0024 and 0035. 

Consider claim 19, the system according to claim 18, wherein the electronic circuit causes the display to display the article image at the calculated position of the article RFID tag, Inoko teaches, “[t]he present invention can employ, for example, a passive type or a semi-passive type circuit, or a circuit having the structure based on these as a circuit of the wireless tag 10.” See ¶ 0026. Inoko teaches, “[t]he terminal device 30 obtains the positional information of the host terminal and the positional information of the wireless tag 10. The positional information of the host terminal and the wireless tag 10, which has been obtained as described above, may be displayed on the display unit 37. For example, displaying the terminal device 30 and the wireless tag 10 on a map image facilitates knowing the positional relationship between the terminal device 30 and the wireless tag 10 by the user. Along with the positional information of the wireless tag 10, information pertaining to the object (for example, an animal) to which this wireless tag 10 is mounted, such as a type, a name, and an icon image of the object, can also be displayed.” See ¶ 0051. Therefore, the image of the object can be displayed on the mobile device 30’s screen 37, when the mobile terminal 30 reads the information from the tag 10, up to and including at the calculated position of the tag.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/           Primary Examiner, Art Unit 2683